

117 HR 2200 IH: Housing Accountability Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2200IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Cohen introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide standards for physical condition and management of housing receiving assistance payments under section 8 of the United States Housing Act of 1937. 
1.Short titleThis Act may be cited as the Housing Accountability Act of 2021. 2.Standards for physical condition and management of housing receiving assistance paymentsSection 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended by inserting after subsection (v) the following:

(w)Standards for physical condition and management of housing receiving assistance payments
(1)Standards for physical condition and management of housingAny entity receiving assistance payments under this section shall maintain decent, safe, and sanitary conditions, as determined by the Secretary, for any structure covered under a housing assistance payment contract. (2)Survey of tenantsThe Secretary shall develop a process by which a Performance-Based Contract Administrator shall, on a semiannual basis, conduct a survey of the tenants of each structure covered under a housing assistance payment contract for the purpose of identifying consistent or persistent problems with the physical condition of the structure or performance of the manager of the structure.
(3)RemediationA structure covered under a housing assistance payment contract shall be referred to the Secretary for remediation if a Performance-Based Contract Administrator identifies a consistent or persistent problem with the structure or the management of the structure based on— (A)a survey conducted under paragraph (2); or
(B)any other observation made by the Performance-Based Contract Administrator during the normal course of business. (4)Penalty for failure to uphold standards (A)In generalThe Secretary may impose a penalty on any owner of a structure covered under a housing assistance payment contract if the Secretary finds that the structure or manager of the structure—
(i)did not satisfactorily meet the requirements under paragraph (1); or (ii)is repeatedly referred to the Secretary for remediation by a Performance-Based Contract Administrator through the process established under paragraph (3).
(B)AmountA penalty imposed under subparagraph (A) shall be in an amount equal to not less than 1 percent of the annual budget authority the owner is allocated under a housing assistance payment contract. (C)Use of amountsAny amounts collected under this paragraph shall be used solely for the purpose of supporting safe and sanitary conditions at applicable structures or for tenant relocation, as designated by the Secretary, with priority given to the tenants of the structure that led to the penalty.
(5)ApplicabilityThis subsection shall not apply to any property assisted under subsection (o).. 3.Issuance of reportNot later than 1 year after the date of enactment of this Act, the Secretary of Housing and Urban Development shall submit to Congress a report that—
(1)examines the adequacy of capital reserves for each structure covered under a housing assistance payment contract under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); (2)examines the use of funds derived from a housing assistance payment contract for purposes unrelated to the maintenance and capitalization of the structure covered under the contract; and
(3)includes any administrative or legislative recommendations to further improve the living conditions at those structures. 